DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1 and 11-14 in the response filed on 2/3/2021. 
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that Flynn discloses fluorinated dielectric liquid and the use thereof in electrical devices such as capacitors.  See Flynn, Abstract, and col. 1, ll. 1-3.  Flynn further discloses that the fluorinated liquid is for dielectric purposes.  See id.  Flynn further teaches against the use of at least some fluorinated compounds for lubrication by clarifying these materials are not suitable for “wetting,” much less lubricating.  See Flynn, col. 2, ll. 10-13.  Thus, the Office Action has not demonstrated and, due to the clear teaching away from the use of fluorinated substances for wetting/lubricating applications, cannot demonstrate that Flynn would suggest to one of skill in the art to provide a liquid fluorine lubricant.  To the contrary, one of skill away from the use of fluorinated materials in a lubrication application.  
However, Applicant’s arguments are unpersuasive.  While the Examiner acknowledges that Flynn uses the term fluorinated dielectric liquid, Flynn would not be guided away from using its fluorinated materials in a lubrication application.  Flynn teaches a fluorinated dielectric liquid that are used in numerous different types of electrical devices, such as cables (Col. 1: Lines 1-14).  Flynn recognizes that the use of conventional dielectric liquids such as petroleum mineral oils (a known lubricant) have been limited in many electrical devices because of their relative low chemical stability and their flammability.  The cited portion of Col. 2, Lines 10-13 by Applicant is directed to prior art and does not necessarily pertain to Flynn’s invention.  In fact, Flynn teaches its dielectric liquid retains many of the advantageous physical properties of fluorinated, inert liquid, including stability, vapor pressure, low-flammability, non-explosive, and low surface tension, as well as improved electrical properties (Col. 3: Lines 1-8).  In view of the low surface tension (suitable for “wetting”), Flynn’s dielectric liquid behaves as a lubricant.  Please see attached Wikipedia article on “Liquid dielectric” disclosing some known liquid lubricants as a liquid dielectric.  Please also see Col. 6: Lines 1-2 in US Pat. No. 5676005 disclosing Flynn’s dielectric liquid as a lubricant. 

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Flynn and 3M1 recognizes fluorine dielectric liquid is superior than .  

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, in which Claims 11 and 12 depend from, recites “a liquid lubricant … consists of a fluorine lubricant”.  Due to the transitional phrase “consisting of”, the claimed liquid lubricant excludes any unrecited component(s).  Thus, it appears that the fluorine lubricant must be 100% by weight of the liquid lubricant.  Therefore, Claims 11 and 12 do not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000133071 (“Ono”), in view of Fisher Scientific Material Safety Data Sheet for Silicone oil, 2009 (“Fisher Scientific”), in view of US Patent No. 5159527 (“Flynn”), in view of Fluorinert Electronic Liquids (“3M1”), and in view of 3MTM FluorinertTM Electronic Liquid FC-40 (“3M2”). 
With regards to Claims 1-4, Ono teaches a highly-flexible electric wire (1) comprising a stranded conductor composed of a bundle of plural wires (2), an insulator (4) covering the conductor, and a liquid lubricant (3) interposed between the conductor and the insulator layer and between the wires adjacent to each other.  Ono teaches its liquid lubricant is silicone oil, 
While Ono does not explicitly disclose the physical properties of its liquid lubricant, it is noted that Ono uses a lubricant having substantially the same claimed properties.  For example, silicone oil is liquid, has a freezing point/pour point at -50°C, and a boiling point greater than 140°C (Evidence provided by Fisher Scientific – Page 2).  Thus, Ono is open to having a liquid lubricant comprising the claimed physical properties.    
Ono does not specifically teach its liquid lubricant consists of a fluorine lubricant. 
Flynn discloses that conventional dielectric liquids such as petroleum mineral oils have found in wide application due to their low cost and ready availability.  However, their use has been limited in many electrical devices because their relative low chemical stability and their flammability (Col. 1: Lines 11 and 54-58).  Therefore, Flynn teaches its liquid lubricant consists of fluorine, such as Fluorinert FC-40, available from 3M (Col. 2: Line 48 bridging over to Col. 3: Line 10 and Col. 4: Lines 31-51).  Similarly to Flynn, 3M1 also discloses that Fluorinert liquids offer a wide margin of worker safety, especially compared to mineral oil and silicon oil.  3M2 discloses that Fluorinert FC-40 has a wide liquid range of -57 to 165°C and a boiling point range of 150 to 200°C.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ono’s liquid lubricant consists of a fluorine inert liquid lubricant, for example Fluorinert FC-40, in view of their stability, low-flammability, non-explosiveness, all useful in an electric wire (Col. 1: Line 11 and Col. 3: Lines 4-8).  

With regards to Claim 5, Ono teaches the conductor comprises a solid conductor composed of a single wire (Figs. 1-6). 

With regards to Claim 6, Ono teaches its stranded conductor comprises one of:

a bunch stranded conductor including plural wires bundled together and combined in the same direction; and 
a rope lay conductor including plural bunch stranded conductors concentrically combined (Figs. 1-6). 

With regards to Claims 8 and 9, Ono teaches the material as claimed [0023]. 

With regards to Claims 11 and 12, the prior art of record teaches Fluorinert FC-40 as its lubricant (Please see rejected Claim 1 above).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the lubricant in Ono consists of Fluorinert FC-40 to obtain desirable physical properties (Please see Col. 3: Lines 4-8 in Flynn).  Thus, Ono teaches an amount of the lubricant is not less than 80% by weight of the lubricant.  

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Fisher Scientific, Flynn, 3M1, and 3M2 as applied to Claim 1 above, and further in view of US Pub. No. 20050199414 (“Kim et al.”).
	Ono teaches a highly-flexible electric wire (1) as set forth above.  
	Ono does not teach a surface of its conductor (2) is plated with the materials as claimed, and its insulator layer comprises one or more of the claimed additives. 
	However, Kim et al. teaches an electric wire comprising a tin-plated, silver-plated, or nickel plated conductor, and its insulator layer comprising the claimed additives ([0033], [0034], and [0045]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ono's conductor be plated with tin, as demonstrated by Kim et al., to protect the underlying conductor from oxidation effects and improve the integrity . 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Fisher Scientific, Flynn, 3M1, and 3M2 as applied to Claim 1 above, and further in view of Deborah Diemand, “Lubricants at Low Temperatures” Cold Regions Technical Digest, No. 90-1, pp. 1-25, 1990 (“Diemand”). 
The prior art of record teaches the fluorine lubricant contains fluorine inert liquid and fluorine lubricating oil (Please see Col. 2: Line 48 bridging over to Col. 3: Line 10 and Col. 4: Lines 31-51 in Flynn).  
Ono does not teach its fluorine lubricant containing polytetrafluoroethylene. 
However, Diemand teaches a liquid lubricant containing polytetrafluoroethylene (PTFE) that penetrates to the wires and cores (Pages 1, 18, and 19).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate PTFE into Ono’s liquid lubricant to further provide protection to the wire/conductor (Page 19). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785